Citation Nr: 1138724	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  96-45 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES


1.  Entitlement to an initial rating higher than 10 percent for status-post medial meniscectomy of the left knee. 

2.  Entitlement to an initial rating higher than 10 percent for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran had active service from June 1974 to July 1994. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the case has since been transferred to the RO in Washington, DC, and then eventually to the RO in Pittsburgh, Pennsylvania.

The August 1995 rating decision, among other things, granted service connection for status-post medial meniscectomy of the left knee and assigned an initial 10 percent rating from August 1, 1994.  This initial rating was apparently based on mild instability of the left knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  The Veteran appealed that decision by requesting a higher initial rating.  

On October 6, 2004, while the appeal was still pending, the Veteran underwent surgery on her left knee.  As a result, the RO in Washington, DC, granted a temporary 100 percent rating for a period of convalescence from October 6, 2004, until November 30, 2004.  At the conclusion of this period, the RO restored the prior 10 percent rating from December 1, 2004.  See 38 C.F.R. § 4.30 (2011).  

In May 2006 the Board remanded the case with instructions that the Veteran be scheduled for another VA examination to determine the nature and severity of her service-connected left knee disability, including whether the knee has both instability and X-ray evidence of arthritis to warrant separate ratings under applicable diagnostic criteria.  Unfortunately the Board had to remand the case again in August 2009 because of noncompliance with its prior remand directives.  

As a result of the development undertaken in accordance with the August 2009 remand, the RO issued a March 2011 rating decision in which it assigned a separate 10 percent rating for limited or painful motion of the left knee due to arthritis.  However, rather than granting the separate 10 percent rating for arthritis back to the date of claim on August 1, 1994, the RO assigned an effective date of May 1, 2009.  The authority for granting service connection for arthritis of the left knee - rated separately from the instability caused by status-post medial meniscectomy - derives from an opinion of the VA General Counsel  holding that separate ratings may be assigned under DC 5257 for instability and DC 5003 for arthritis.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63604  (1997).  Therefore, the issue of entitlement to an initial rating higher than 10 percent for arthritis of the left knee also is currently before the Board because it is encompassed within the Veteran's claim for increase for the left knee and is not the highest schedular rating available for the disability.  

It is also worth noting that the Veteran appealed other issues which have already been adjudicated and therefore resolved by the Board.  In addition, the Veteran appealed the RO's denial of service connection for a duodenal ulcer, which was addressed in the Board's prior remand orders.  In the March 2011 rating decision, however, the RO granted service connection for a duodenal ulcer and assigned a noncompensable (zero percent) rating from February 10, 2003.  Since the Veteran did not appeal either the noncompensable rating or the effective date, this claim is no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that a Veteran must separately appeal these "downstream" issues). 


FINDINGS OF FACT

1.  The Veteran's status-post medial meniscectomy of the left knee is manifested by mild or slight subluxation and lateral instability. 

2.  The Veteran has had arthritis of the left knee since the date her initial claim was filed on August 1, 1994, which has been manifested by range of motion from between zero and 5 degrees of extension to between 90 and 130 degrees of flexion, subjective complaints of pain on motion, with no additional loss of motion after repetitive movements.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for status-post medial meniscectomy of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107  (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2011). 

2.  The criteria for a separate 10 percent rating, but no higher, for arthritis of the left knee have been met since August 1, 1994, the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010 5260, 5261 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board is generally required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These notice requirements apply to all elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Since the Veteran's appeal now concerns her "downstream" claim for higher initial ratings for her left knee disability, VA is not obligated to provide additional notice concerning this downstream issue.  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to provide a statement of the case (SOC) if this disagreement is not resolved.  The RO sent the Veteran this required SOC in September 2006 addressing the downstream issue for her service-connected status-post medial meniscectomy of the left knee, which included citation to the applicable statutes and regulations and contained a discussion of the reasons and bases for not assigning a higher initial rating for this aspect of her left knee disability.  The Veteran was also afforded a supplemental SOC (SSOC) in March 2011 after the RO assigned a separate 10 percent rating for arthritis.  As such, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and the Appeals Management Center (AMC) obtained all records the Veteran and her representative identified as potentially relevant, including VA and private treatment records.  The Veteran's left knee was also examined for VA compensation purposes in January 1994, July 1995, February 1997, July 2003, and April 2009, with an addendum opinion in May 2009.  The findings from those examinations and the other evidence in the file provide the information needed to properly rate her left knee disability, so additional examination is not needed to fairly decide these claims.  See 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  This is particularly true since the results of the most recent VA examination in April 2009, with the addendum, address all of the Board's August 2009 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In addition, there is no indication that her left knee disability has worsened since the date of the most recent examination in April 2009.  Accordingly, an additional examination due to worsening of the disability is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Board therefore concludes that VA has satisfied its duties to notify and assist the Veteran with these claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board therefore may proceed with the adjudication of the claims.

II.  Merits of the Claim

The Veteran injured her left knee while playing basketball in the military.  The initial diagnoses included a left knee strain and chondromalacia.  She underwent two knees surgeries before being discharged from active duty in July 1994.  She filed a claim for service connection for her left knee disability the month following her discharge from service.  As noted, the RO granted service connection for status-post medial meniscectomy of the left knee, assigning an initial 10 percent rating from August 1, 1994.  The RO eventually assigned a separate 10 percent rating for limitation or painful motion due to arthritis.  However, instead of granting the separate 10 percent rating for arthritis back to the date of claim, the RO assigned an effective date of May 1, 2009, for this award.  

Since the Veteran's claim arises from her disagreement with the initial ratings assigned following a grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staging", with equal consideration for the entire body of evidence.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3. 



A.  Status-Post Medial Meniscectomy of the Left Knee

The RO has rated the Veteran's status-post medial meniscectomy of the left knee under DC 5257 for disability associated with recurrent subluxation or lateral instability.  Under this code provision, a slight impairment of the knee warrants a 10 percent rating; moderate impairment of the knee warrants a 20 percent rating; and severe impairment of the knee warrants a 30 percent rating.  See 38 C.F.R. § 4.71a , DC 5257.

Applying these criteria to the facts of this case, the Board finds no basis to assign a disability rating higher than 10 percent because her left knee has demonstrated no more than slight subluxation or lateral instability since the initial grant of service connection.  The record shows that stability of the Veteran's left knee was evaluated on at least six separate occasions since the initial grant of service connection.  These findings include: (i) a January 1994 VA examination report showing no subluxation, laxity, or instability; (ii) a July 1995 VA examination report showing good stability, with negative Lachman and drawer testing; (iii) a February 1997 VA examination report showing no subluxation, contracture, laxity, or instability; (iv) a July 2003 VA examination report showing that Lachman's sign was within normal limits, but with a slightly positive pivot-shift test, interpreted by the VA examiner as indicative of slight subluxation; (v) a March 2005 examination report from Dr. J.B. showing a negative anterior drawer sign, but with mild valgus of the left knee in the axis position; (vi) and lastly an April 2009 VA examination report showing that Lachman's and anterior drawer testing were both 1+, which the examiner interpreted as reflecting only mild valgus and varus laxity. 

These multiple tests for stability show that the Veteran's left knee has been generally stable since the initial grant of service connection, with only slight subluxation in July 2003 and mild valgus and varus laxity in  April 2009.  In other words, there is no objective basis to find that her left knee disability is manifested by moderate recurrent subluxation or lateral instability, as required for the next higher rating of 20 percent under DC 5257.  In addition to these tests, the VA examination reports dated in July 1995, February 1997, July 2003 , and April 2009 also note that her gait was normal.  While her gait was noted to be somewhat "distorted" when examined by Dr. J.B. in March 2005, objective testing for instability revealed only mild valgus with no anterior drawer sign.  Also, while the Veteran often wears a knee brace, there is no indication that she requires the use of an assistive device such as a crutch or a cane on a regular basis.  In this regard, the July 2003 VA examination report notes that she would use a cane or crutch about two to three times a year, while the April 2009 VA examination report notes that she had last used a crutch in October 2008.

The objective clinical findings showing only slight subluxation or lateral instability are also consistent with the Veteran's own statements, including testimony provided at a hearing held before an RO hearing officer in February 1997 in which she explained that she wears an ACL [anterior cruciate ligament] brace on her left knee daily.  Significantly, however, she has never complained of more than slight instability and has never reported symptoms which would be consistent with more than slight instability of the knee joint, such as her left knee buckling to the point of falling down.  And even if such symptoms were reported, those statements would not be consistent with the evidence of record, and the findings from objective testing showing no more than slight instability would have greater probative value than any statements alleging worse than slight instability.  Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006) (holding that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).

In conclusion, the Board finds no basis to grant a disability rating higher than 10 percent for her service-connected status-post medial meniscectomy of the left knee, based on instability pursuant to DC 5257.  To reiterate, the evidence shows that the Veteran's left knee is generally stable with a few instances in which testing showed only slight or mild subluxation or lateral instability.  As the preponderance of the evidence is against this aspect of her claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, this aspect of her appeal is denied.

B.  Arthritis of the Left Knee 

The RO has assigned a separate 10 percent rating for arthritis of the left knee under DCs 5260 - 5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R.  § 4.27.  In this case, DC 5260 is used to rated limitation of flexion of the knee, while DC 5257 pertains to recurrent subluxation and lateral instability.  Neither of these diagnostic codes pertain to arthritis, the disability for which the separate 10 percent rating has been granted.  As the Veteran is already receiving a separate 10 percent rating under DC 5257, these hyphenated diagnostic codes do not apply with respect to her arthritis. 

Instead, since the Veteran's arthritis in her left knee is due to a basketball injury, the Board will rate it under DC 5010, for traumatic arthritis.  Read v. Shinseki, No. 2010-7100 (Fed. Cir. June 22, 2011) (holding that service connection for a "disability" is not severed simply because the situs of a disability - or the Diagnostic Code associated with it - is corrected to more accurately determine the benefit to which a Veteran may be entitled for a service connected disability).  

Pursuant to DC 5010, traumatic arthritis, substantiated by X-ray findings, is to be evaluated under DC 5003 for degenerative arthritis, which in turn provides that such disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a , DCs 5003, 5010. 

Limitation of flexion of the knee is rated in accordance with DC 5260.  This code provides that flexion limited to 15 degrees warrants a 30 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 45 degrees warrants a 10 percent rating; and flexion limited to 60 degrees warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a , DC 5260. 

Limitation of extension of the knee is rated in accordance with DC 5261.  This code provides that extension limited to 45 degrees warrants a 50 percent rating; extension limited to 30 degrees warrants a 40 percent rating; extension limited to 20 degrees warrants a 30 percent rating; extension limited to 15 degrees warrants a 20 percent rating; extension limited to 10 degrees warrants a 10 percent rating; extension limited to 5 degrees warrants a zero percent (noncompensable) rating.  See 38 C.F.R. § 4.71a , DC 5261. 

The Board notes that VA regulation defines normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71 , Plate I. 

In addition to the applicable schedular criteria, under 38 C.F.R. §§ 4.40 and 4.45, VA is required to consider whether an increased rating could be assigned on the basis of functional loss due to pain or weakness to the extent that any such symptoms are supported by adequate pathology.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Before applying the range-of-motion criteria to the facts of this case, the Board points out that the separate 10 percent rating for arthritis has been assigned an effective date of May 1, 2009, based on the RO's determination that this is "the date the evidence shows both instability and limited/painful motion to warrant separate compensable evaluations."  The Board disagrees and finds that the effective date of this separate 10 percent rating should go back to the original date of claim on August 1, 1994.  As already mentioned, the original 10 percent rating was granted back to August 1, 1994, based solely on instability.  The issue of instability, therefore, has been resolved and will not be revisited.  The only remaining issue is the date her arthritis was first identified on X-ray examination, since this would be the proper effective date for the separate 10 percent rating assigned for arthritis.   Medical evidence indicates that the Veteran's arthritis in her left knee was indeed present since the initial grant of service connection for the status-post medial meniscectomy of the left knee on August 1, 1994.  Hence, the separate 10 percent rating will be assigned back to August 1, 1994.

In this regard, a VA examiner reviewed the claims file in May 2009 and indicated that a July 1995 X-ray examination report showing narrowing was actually osteoarthritis, which the examiner believed was caused by the basketball injury the Veteran had sustained in service.  Indeed, this opinion was the basis for the grant of service connection for arthritis of the left knee.  The examiner then commented that "the date of onset of the arthritis is at least 1995 and probably even earlier judging from her multiple surgeries on the left knee as time progressed."  The Board therefore finds that the separate 10 percent rating assigned for arthritis should be granted back to the initial grant of service connection on August 1, 1994, since the examiner alluded to the fact that her arthritis was most likely present at that time.  See Ashley v. Brown, 6 Vet. App. 52, 59   (1993), citing 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102  (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue). 

That being said, the Board finds that the preponderance of the evidence is against assigning a disability rating higher than 10 percent for the Veteran's arthritis for the entire period since the initial grant of service connection.  Range-of-motion testing for the left knee was performed on numerous occasions.  In particular, the January 1994 VA examination report notes motion from 0 to 130 degrees; the July 1995 VA examination report notes that motion was "full"; the February 1997 VA examination report and an April 1997 VA treatment record both note motion from 0 to 130 degrees; an August 1997 VA treatment record notes motion from 0 to 90 degrees; the July 2003 VA examination report notes motion from 0 to 130 degrees, both initially and after repetitive movement; the March 2005 report from Dr. J.B. notes active motion from 0 to 125 degrees; and the April 2009 VA examination report notes motion from -5 to 95 degrees.  

These findings do not meet the criteria for a compensable rating under DC 5260 or DC 5261.  However, a 10 percent disability rating was assigned based on the Veteran's complaints of pain as well as X-ray evidence of arthritis involving the left knee joint.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488   (1991) (holding that a painful major joint or group of joints affected by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a 10 percent rating, even though there is no actual limitation of motion).  Simply stated, the Veteran's painful motion is the basis for the current 10 percent rating.  Nevertheless, in light of the fact that the Veteran's left knee has noncompensable range of motion, there is simply no basis to assign a disability rating higher than 10 percent. 

For these reasons, the Board also finds that a disability rating higher than 10 percent is not warranted on the basis of functional loss due to pain, or on the basis of weakened movement, excess fatigability, or pain on movement.  See 38 C.F.R.      §§ 4.40 , 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  Since the 10 percent rating has been assigned based solely on the Veteran's complaints of pain, a higher rating is not appropriate under these provisions.  In any event, the July 2003 VA examination report notes that range of motion remained the same (0 to 130 degrees) after repetitive movements.  In commenting that there was no measurable limitation of motion of the knee, the examiner added that there was only slight to moderate limitation of function due to pain and swelling.  The April 2009 VA examination report also notes that there was no further limitation of motion following repeated movements.  As such, a disability rating higher 10 percent is not warranted under 38 C.F.R. §§ 4.40 , 4.45, 4.59. 

Moreover, because she has noncompensable extension and flexion of the left knee according to DC 5260 and DC 5261, with essentially normal extension except for one findings of -5 degrees, the Veteran cannot receive separate ratings for limitation of flexion and extension.  See VAOPGCPREC 9-2004 (September 17, 2004).

Finally, Under DC 5003, a 20 percent evaluation for arthritis is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. The knee is considered a major joint.  In this case, the Veteran is not service-connected for arthritis in two or more major joints or two or more minor joint groups, and there is no evidence demonstrating occasional incapacitating exacerbations.   Thus, she is not entitled to a higher rating of 20 percent under this diagnostic code.

In conclusion, the Board finds that the separate 10 percent rating for arthritis should be granted back to August 1, 1994, since evidence indicates that arthritis was probably present at that time.  However, the preponderance of the evidence is against assigning a disability rating higher than 10 percent for the arthritis in her left knee since the initial grant of service connection.  As the preponderance of the evidence is against this aspect of her claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

C.  Consideration of an Extra-Schedular Evaluation

There is no indication that the Veteran's left knee disability, including both instability and arthritis, is so exceptional or unusual as to render impractical the application of the regular rating schedule standards, which would warrant the assignment of a higher evaluation on an extra-schedular basis.  See 38 C.F.R.          § 3.321(b)(1) (2011).  The symptoms of her disability are contemplated by the schedular rating criteria.  Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, as they do in this case, then the assigned schedular rating is not inadequate and no referral is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In addition, there is also no evidence of frequent hospitalization or marked interference with her employment, meaning above and beyond that contemplated by his schedular ratings.  Indeed, the Veteran told a VA examiner in April 2009 that she had not missed any time from work.  See Bagwell v. Brown, 9 Vet. App. 337, 339   (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

D.  Entitlement to a Total Disability Rating Based on Individual Unemployability (TDIU) 

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2011).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case the Veteran has not alleged that her service-connected left knee disability prevents her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.   Accordingly, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted.


ORDER

The claim of entitlement to an initial rating higher than 10 percent for status-post medial meniscectomy of the left knee is denied. 

The separate 10 percent rating assigned for arthritis of the left knee is now granted back to August 1, 1994, but the claim of entitlement to an initial rating higher than 10 percent for arthritis of left knee is denied.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


